Citation Nr: 0629033	
Decision Date: 09/13/06    Archive Date: 09/20/06

DOCKET NO.  02-15 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE


Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel




INTRODUCTION

The veteran served on active duty from January to May 1943.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied the appellant's 
claim of entitlement to TDIU.  The veteran perfected a timely 
appeal of an August 2001 rating determination to the Board.  

On May 20, 2004, the Board granted the veteran's motion to 
advance the appeal on the docket pursuant to the provisions 
of 38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2005). 

Most recently, in January 2006, the Board remanded the 
veteran's claim to the RO for additional development.  The 
requested development has been completed and the case has 
returned to the Board for appellate consideration. 


FINDINGS OF FACT

1.  Service connection is in effect for (1) severe bilateral 
hydronephrosis, more marked on the right, with chronic 
infection, renal insufficiently due to obstruction at ureter, 
pelvic junction, bilateral, evaluated as 60 percent 
disabling; (2) dysthymia, evaluated as 30 percent disabling; 
(3) hypertension, evaluated as 10 percent disabling; and (4) 
scars, residuals of renal surgery, evaluated as 10 percent 
disabling.  The combined disability evaluation for the 
veteran's service-connected disabilities is 80 percent.

2.  The record reflects that the veteran completed four years 
of high school; that he last worked full-time as a manager 
for a trading company from 1985 to 1992; and that his highest 
gross earnings (per month) from that position was $3,000.

3.  The veteran's service-connected disabilities do not 
render him unable to secure or follow substantially gainful 
employment consistent with his education and occupational 
experience.


CONCLUSION OF LAW

The criteria for a total disability rating based on 
individual unemployability due to service-connected 
disabilities are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 3.342, 4.3, 4.16 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Such notice must inform 
the claimant of any information and evidence (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pellegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In letters, dated in March 2001 and July 2004, VA informed 
the appellant of the criteria that he needed to demonstrate 
in order to prevail on his claim for TDIU.  He was asked to 
submit or identify evidence relevant to his claim, including 
a statement from a doctor (private or VA) reflecting that he 
is unable to secure or follow a substantially gainful 
occupation as a result of his service-connected disabilities.  
The appellant was informed that VA would make reasonable 
efforts to assist him in getting evidence, including service 
medical records, VA out-patient treatment records and 
examination reports, or relevant records held by any 
government agencies.  He was also informed that it was his 
responsibility to submit all records not in the possession of 
a Federal agency, which included any records in his 
possession.  Thus, the discussion contain in the March 2001 
and July 2004 letters furnished the appellant notice of the 
types of evidence he still needed to send to VA, the types of 
evidence that VA would assist in obtaining, and in effect 
requested that the appellant provide VA with or identify any 
additional sources of evidence that he possessed or knew of 
that could help to substantiate his claim of entitlement to 
service connection for TDIU.

Although the July 2004 notice required by the VCAA may not 
have been provided until after the RO adjudicated the 
veteran's claim in August 2001, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled in March 2001."  Pellegrini v. Principi, 18 Vet. 
App. 112, 122 (2004).  Consequently, the Board does not find 
that any late notice under the VCAA requires remand to the 
RO.  Nothing about the evidence or any response to the RO's 
notification suggests that the case must be re-adjudicated ab 
initio to satisfy the requirements of the VCAA.

Additionally, where the claim involves the degree of 
disability including a TDIU rating, as in this case, the VCAA 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) are for consideration, to specifically include 
notice that an effective date will assigned if an increased 
rating (include a TDIU rating) is awarded.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  As the RO informed the 
veteran of this element in an August 2006 letter, the Board 
finds no prejudice to the appellant in processing with the 
issuance of a final decision on his claim for TDIU.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

Regarding VA's duty to assist the appellant's with his TDIU 
claim on appeal, service medical records, post-service VA and 
private examination and treatment reports, and statements of 
the veteran have been associated with the claims file.  In 
addition, most recently, in January 2006, the Board remanded 
the veteran's claim to the RO, and requested a VA opinion on 
the affect that the appellant's service-connected 
disabilities had on his ability to secure gainful employment.  
VA provided this opinion in April 2006. 

The appellant has not reported that any other pertinent 
evidence might be available to support his claim.  See Epps 
v. Brown, 9 Vet. App. 341, 344 (1996).  Therefore, the Board 
finds that VA has completed its duties under the VCAA and all 
applicable law, regulations and VA procedural guidance.  38 
U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002).

Accordingly, under these particular circumstances, the Board 
finds that VA did not have a duty to assist in this regard 
that remains unmet with respect to the claim on appeal.

II.  TDIU Rating

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation. 38 C.F.R. § 3.340. Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more. 
38 C.F.R. § 4.16(a) (2005).

A review of the August 2005 rating action currently shows 
that service connection is currently in effect for: (1) 
severe bilateral hydronephrosis, more marked on the right, 
with chronic infection, renal insufficiently due to 
obstruction at ureter, pelvic junction, bilateral, evaluated 
as 60 percent disabling, (2) dysthymia, evaluated as 30 
percent disabling; (3) hypertension, evaluated as 10 percent 
disabling; and (4) scars, residuals of renal surgery, 
evaluated as 10 percent disabling.  The veteran's combined 
service-connected evaluation is 80 percent.  Hence, the 
veteran meets the percentage requirements of 38 C.F.R. § 
4.16(a), for consideration of a TDIU rating on a schedular 
basis, and the determinative issues becomes whether he is 
unemployable due to his service-connected disabilities.

In determining whether the veteran is entitled to a TDIU 
rating, neither his non-service connected disabilities nor 
his advancing age may be considered.  See 38 C.F.R. 
§ 3.341(a) (2005).  According to pertinent regulation, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be 
used as a basis for a total disability rating."  38 C.F.R. 
§ 4.19 (2005).

Marginal employment shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).  Thus, the central inquiry is "whether 
the veteran's service-connected disabilities alone are of 
sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may not 
be given to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2005).

Neither the United States Code nor the Code of Federal 
Regulations offers a definition of "substantially gainful 
employment."  However, VA Adjudication Procedure Manual, 
M21- 1, Part VI, para. 7.09(a)(7), defines that term as 
"that which is ordinarily followed by the nondisabled to 
earn their livelihood with earnings common to the particular 
occupation in the community where the veteran resides."  
Further, marginal employment, defined as an amount of earned 
annual income that does not exceed the poverty threshold 
determined by the United States Department of Commerce, 
Bureau of the Census, shall not be considered substantially 
gainful employment.  38 C.F.R. § 4.16(a); see also Faust v. 
West, 13 Vet. App. 342, 356 (2000).

Here, on his TDIU application of February 1997, the veteran 
reported that he had completed four years of high school, and 
that he had last worked full-time (i.e., 40 hours a week) 
from May 1985 to September 1992 as a manager for a trading 
company, with his highest gross earnings per month being 
$3,000.000 (see, VA Form 21-8940, Veteran's Application for 
Increased Compensation Based on Unemployability, received by 
the RO in February 1997).  Thus, the information provided by 
the veteran does not indicate marginal employment.  Instead, 
the monthly earnings from that position (approximately 
$3,000.00) indicate that it represented a substantially 
gainful occupation.

Essentially, the veteran argues that he is entitled to TDIU 
rating because he cannot work due to his service-connected 
disabilities, primarily his renal disability.  The Board 
initially notes that the veteran has other conditions for 
which service connection is not currently in effect.  The 
disabling effects of any nonservice-connected conditions, 
however, cannot be considered in determining whether the 
veteran is entitled to a TDIU rating.

A review of VA and private clinical evidence of record 
indicates that an April 2000 VA general medical examination 
report contains an opinion by an examiner that the veteran 
was employable; the examiner determined that the veteran 
could work at a desk job.  In a July 2000 report, G. S., 
M.D., one of the veteran's treating physicians, opined that 
due to the appellant's numerous conditions, including his 
renal disability and hypertension, as well as several 
nonservice-connected disorders, he was "unsuitable for 
employment."

In May 2005, the veteran was evaluated by VA for his scars, 
hypertension, renal disability and dysthymia.  Upon 
evaluation by VA for his dysthymia, a VA psychologist 
indicated that he had reviewed the veteran's claims file.  
The veteran stated that he was retired and that he had last 
worked three years previously.  A mental status evaluation of 
veteran was essentially normal with the exception of a mildly 
anxious mood.  The veteran did not indicate that his 
psychiatric symptoms had [caused] significant occupational 
impairment due to his psychiatric symptoms, nor did he 
attribute his current retirement to anxiety or a depressed 
mood.  The VA psychologist opined that the appellant had mild 
psychiatric symptoms that were less likely than not to render 
him unable to secure or follow a substantially gainful 
occupation.  The examiner entered an Axis I diagnosis of 
dysthymic disorder.  A Global Assessment of Function (GAF) 
score of 62, which the examiner determined was reflective of 
occasionally depressed mood, irritability and intermittent 
insomnia, was recorded.

A May 2005 VA genitourinary examination report revealed that 
the veteran's renal function was normal.  The VA examiner 
noted that the renal disability did not affect the veteran's 
activities of daily living.

Thereafter, in an April 2006 opinion, a VA examiner opined, 
after a review of the claims files, to specifically include 
the May 2005 VA genitourinary, hypertension, scars, and 
mental health examination reports, that the veteran's 
service-connected disabilities alone, or in the aggregate, 
were less as likely as not to render him unable to secure or 
follow a substantially gainful occupation.  In bolstering the 
foregoing opinion, the VA examiner stated that the veteran's 
renal function, hypertension, scars and dysthymic conditions 
were clinically stable.  

In considering the veteran's contention, along with the 
record evidence, the Board determines that the evidence does 
not support a finding that the veteran is unemployable due 
solely to his service-connected disabilities.  In reaching 
this determination, the Board observes that there are 
differing private and VA opinions regarding the affect of the 
appellant's service-connected disabilities and his ability to 
secure gainful employment.   

In favor of the veteran's claim for TDIU is a July 2000 
report, G. S., M.D., one of the appellant's treating 
physicians, who opined that the due to his numerous 
conditions, including his renal disability and hypertension, 
as well as several nonservice-connected disorders, he was 
"unsuitable for employment."  The evidence against the 
veteran's claim includes VA opinions--most recently provided 
in January 2006--that the veteran was not precluded from 
securing or following a substantially gainful occupation due 
to his service-connected disabilities.  The VA examiner's 
conclusions are supported by contemporaneous clinical 
findings and statements of the veteran.  In this regard, 
while the veteran maintained that his service-connected renal 
disability was the primary reason that he was unable to 
obtain gainful employment, he had normal renal function upon 
evaluation by VA in May 2005.  Indeed, the VA examiner 
determined that it [the veterans' renal disability] did not 
affect his daily-living activities.  In addition, when 
examined by a VA psychologist in May 2005, the veteran 
conceded that he did not have any significant occupational 
impairment due to his psychiatric symptoms.  He did not 
attribute his retirement to his anxiety or a depressed mood.  
The veteran's assertions were corroborated by a January 2006 
VA opinion, which contained an examiner's statement that the 
appellant's renal function, hypertension, scars, and 
dysthymia were [all] clinically stable.  Hence, the evidence 
shows that the veteran's service-connected disabilities, 
without considering his non-service-connected disabilities, 
are not of such severity as to solely preclude him from 
performing his past employment position or any other 
sedentary position.

Accordingly, the Board determines that the record evidence 
establishes that the veteran's service-connected disabilities 
alone do not prevent him from securing or following a 
substantially gainful occupation, and does not met the 
criteria for a TDIU rating.  As the preponderance of the 
evidence is against the claim for a TDIU rating, the benefit-
of-the-doubt doctrine does not apply, and the appeal is 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3; Gilbert v. 
Derwinski, 1 Vet. App 49, 55- 57 (1990).




ORDER

Entitlement to total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


